        Case 1:19-cv-02578-TFH Document 18-20 Filed 11/13/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  ELECTRONIC FRONTIER
  FOUNDATION,

                          Plaintiff,

                  v.                                 Civil Action No. 19-2578 (TFH)

  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY,

                          Defendant.


                                       [PROPOSED] ORDER

       Upon consideration of Defendant’s Motion for Summary Judgment with respect to all

claims against the Department of Homeland Security, the memorandum of points and authorities

in support thereof, any opposition thereto, any reply, and the entire record herein, it is this

____day of _____________________, 2020,

       ORDERED that Defendant’s Motion for Summary Judgment be, and hereby is,

GRANTED; and it is further

       ORDERED judgment as a matter of law is hereby entered in favor of the U.S.

Department of Homeland Security on Plaintiff’s claims in this action.


                                                  ________________________________________
                                                   UNITED STATES DISTRICT COURT JUDGE
